UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 10-3849

                        ERICK RODOLFO OLIVA-RAMOS,
                                              Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                           Respondent

                       On Petition for Review of a Final Order
                        of the Board of Immigration Appeals
                Immigration Judge: The Honorable Linda S. Wendtland
                                 (No. A088-231-019)

                             Argued: November 16, 2011

               Before: McKEE, Chief Judge, RENDELL and AMBRO,
                                 Circuit Judges

                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed in this case on September

13, 2012, be amended as follows:

      On page 2, delete the section identifying the attorney for Amicus Curiae,

AMERICAN CIVIL LIBERTIES UNION, and replace it with the following:

             TIMOTHY E. HOEFFNER, ESQ.
             DLA Piper LLP (US)
             One Liberty Place
             1650 Market Street, Suite 4900
             Philadelphia, PA 19103

             Counsel for Amici Curiae, LATINOJUSTICE PRLDEF,
             AMERICAN CIVIL LIBERTIES UNION, AMERICAN
             CIVIL LIBERTIES UNION OF NEW JERSEY, ASIAN


                                           1
              AMERICAN LEGAL DEFENSE AND EDUCATION
              FUND, CARDOZO IMMIGRATION JUSTICE CLINIC and
              CATHOLIC CHARITIES OF THE ARCHDIOCESE OF
              NEWARK, in support of Petitioner

         IT IS SO ORDERED,

                                         By the Court:

                                         /s/ Theodore A. McKee
                                         Chief Judge

Dated:        October 18, 2012




                                   2